 

Case 2:18-cr-00151 Document 290 Filed 08/22/19 Page 1 of 1 PagelD # 90:

f
i

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINI

 

 

 

 

 

AT CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 2:18-00151

MUHAMMED SAMER NASHER-~ALNEAM, M.D.

In the presence of Michael Hissam, Esquire, and Isaac
Forman, Esquire, my counsel, who have fully explained the
charges contained in the third superseding indictment against
me, and, having received a copy of the third superseding
indictment from the United States Attorney before being called
upon to plead, I hereby plead guilty to Count Twenty-Five of the

third superseding indictment.

|
F- Le -14 AS ly
(Defendant)

DATE:

 

Witness:

. “nme, é
ee _ Eames em

 

 

(Counsel)
